DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11-13-2020 has been entered.
Claims 1-20 are pending.
Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 8 and 15, and as stated in paragraph 11 of the previous Office action, it is noted the door and the tray are distinct elements of the invention as the door moves between a closed and open position and the tray moves between a receiving and storing position.  Yamrick (US#2018/0049575) represents the closest prior art of record and discloses a delivery receiving apparatus (Figs. 7-10) cooperating with a drone 140 comprising: a door 255 moving from a shut position to an open position; a tray 270 moving from a storage position to a reception position; and a height sensor 281 to determine package height.  In Yamrick, the tray moves to the reception position prior to the door moving to the open position, see paragraphs [0064] – [0065].
5.	Regarding claim 1, Yamrick and the remaining prior art of record fails to disclose or suggest the method as claimed in detail, specifically the following sequential steps, collectively:
actuating, by the delivery receiving apparatus, a door defining at least a side of the delivery receiving apparatus from a shut position to an open position in response to the detecting;

actuating, by the delivery receiving apparatus, a reception tray from a storage position within the delivery receiving apparatus to a reception position exterior to the delivery receiving apparatus, the reception tray comprising a mesh base;
detecting, by a sensor of the delivery receiving apparatus, receipt of the delivery package on the reception tray;
actuating, by the delivery receiving apparatus, the reception tray from the reception position to the storage position in response to the detecting the receipt.
6.	Regarding claim 8, Yamrick and the remaining prior art of record fails to disclose or suggest the method as claimed in detail, specifically the following sequential steps, collectively:
wherein the actuating the door further results in actuation of a reception tray to a receiving position;
detecting, by the delivery receiving apparatus, receipt of the delivery package on the reception tray; and
actuating, by the delivery receiving apparatus in response to the detecting the receipt, the door from the open position to the closed position, wherein the actuating the door to the closed position results in actuation of the reception tray to a storage position within the delivery receiving apparatus.
7.	Regarding claim 15, Yamrick and the remaining prior art of record fails to disclose or suggest the method as claimed in detail, specifically the following sequential steps, collectively:
actuating, by the delivery receiving apparatus, a door of the delivery receiving apparatus from a closed position to an open position, and a reception tray to a receiving position, in response to the vehicle returning a positive response to the challenge;
detecting, by the delivery receiving apparatus, receipt of a package from the vehicle on the reception tray; and
actuating, by the delivery receiving apparatus in response to the detecting, the door to the closed position and the reception tray to a storage position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677